                                                                                  E-FILED
                                                Thursday, 29 November, 2018 12:20:39 PM
                                                             Clerk, U.S. District Court, ILCD

                    UNITED STATES DISTRICT COURT
                 FOR THE CENTRAL DISTRICT OF ILLINOIS

TOMMY O. HARDIN,                  )
                                  )
    Plaintiff,                    )
                                  )
    v.                            )    18-CV-4189
                                  )
WEXFORD HEALTHCARE,               )
INC., et al.,                     )
                                  )
                                  )
    Defendants.                   )
                                  )

                        MERIT REVIEW OPINION

         Plaintiff, proceeding pro se and detained in the Rushville

Treatment and Detention Center, seeks leave to proceed in forma

pauperis.

         The "privilege to proceed without posting security for costs

and fees is reserved to the many truly impoverished litigants who,

within the District Court's sound discretion, would remain without

legal remedy if such privilege were not afforded to them." Brewster

v. North Am. Van Lines, Inc., 461 F.2d 649, 651 (7th Cir. 1972).

Additionally, a court must dismiss cases proceeding in forma

pauperis "at any time" if the action is frivolous, malicious, or fails to

state a claim, even if part of the filing fee has been paid. 28 U.S.C.

                                 Page 1 of 6 
 
§ 1915(d)(2). Accordingly, this Court grants leave to proceed in

forma pauperis only if the complaint states a federal claim.

     In reviewing the complaint, the Court accepts the factual

allegations as true, liberally construing them in Plaintiff's favor.

Turley v. Rednour, 729 F.3d 645, 649 (7th Cir. 2013). However,

conclusory statements and labels are insufficient. Enough facts

must be provided to "'state a claim for relief that is plausible on its

face.'" Alexander v. U.S., 721 F.3d 418, 422 (7th Cir. 2013)(quoted

cite omitted).

                                 ANALYSIS

     Plaintiff alleges that he suffers from hypogonadism (low

testosterone). He was prescribed testosterone shots by an

endocrinologist, but the facility has a policy against administering

testosterone to residents. Plaintiff appears to allege that

Defendants’ refusal to treat Plaintiff’s hypogonadism adversely

affects not only Plaintiff’s physical health but also his mental

health, and thus his ability to make progress in rehabilitation.

     The Court cannot rule out a claim for constitutionally

inadequate medical and mental health care on these allegations.

Plaintiff also pursues a claim for disability discrimination under the

                                Page 2 of 6 
 
Americans with Disabilities Act and a supplemental state law claim

based on the Illinois Mental Health and Disabilities Code. Whether

those claims are viable will await input from Defendants.

IT IS ORDERED:

     1.   Plaintiff's petition to proceed in forma pauperis is granted

(3). Pursuant to a review of the Complaint, the Court finds that

Plaintiff states claims for constitutionally inadequate medical and

mental health care. Whether Plaintiff has viable claims under the

Americans with Disabilities Act and the Illinois Mental Health and

Disabilities Code will be determined after Defendants’ input. This

case proceeds solely on the claims identified in this paragraph.

Any additional claims shall not be included in the case, except at

the Court’s discretion on motion by a party for good cause shown or

pursuant to Federal Rule of Civil Procedure 15.

     2.   This case is now in the process of service. Plaintiff is

advised to wait until counsel has appeared for Defendants before

filing any motions, in order to give Defendants notice and an

opportunity to respond to those motions. Motions filed before

Defendants' counsel has filed an appearance will generally be



                                Page 3 of 6 
 
denied as premature. Plaintiff need not submit any evidence to the

Court at this time, unless otherwise directed by the Court.

     3.   The Court will attempt service on Defendants by sending

each Defendant a waiver of service. Defendants have 60 days from

the date the waiver of service is sent to file an Answer. If

Defendants have not filed Answers or appeared through counsel

within 90 days of the entry of this order, Plaintiff may file a motion

requesting the status of service. After counsel has appeared for

Defendants, the Court will enter a scheduling order setting

deadlines for discovery and dispositive motions.

     4.   With respect to a Defendant who no longer works at the

address provided by Plaintiff, the entity for whom that Defendant

worked while at that address shall provide to the Clerk said

Defendant's current work address, or, if not known, said

Defendant's forwarding address. This information shall be used

only for effectuating service. Documentation of forwarding

addresses shall be retained only by the Clerk and shall not be

maintained in the public docket nor disclosed by the Clerk.

     5.   Defendants shall file an answer within 60 days of the day

the waiver of service is sent by the Clerk. A motion to dismiss is

                                Page 4 of 6 
 
not an answer. The answer should include all defenses appropriate

under the Federal Rules. The answer and subsequent pleadings

shall be to the issues and claims stated in this Opinion.

     6.   Once counsel has appeared for a Defendant, Plaintiff need

not send copies of his filings to that Defendant or to that

Defendant's counsel. Instead, the Clerk will file Plaintiff's document

electronically and send a notice of electronic filing to defense

counsel. The notice of electronic filing shall constitute service on

Defendants pursuant to Local Rule 5.3. If electronic service on

Defendants is not available, Plaintiff will be notified and instructed

accordingly.

     7.   Counsel for Defendants is hereby granted leave to depose

Plaintiff at Plaintiff's place of confinement. Counsel for Defendants

shall arrange the time for the deposition.

     8.      Plaintiff shall immediately notify the Court, in writing, of

any change in his mailing address and telephone number.

Plaintiff's failure to notify the Court of a change in mailing address

or phone number will result in dismissal of this lawsuit, with

prejudice.



                                  Page 5 of 6 
 
    9.    If a Defendant fails to sign and return a waiver of service

to the clerk within 30 days after the waiver is sent, the Court will

take appropriate steps to effect formal service through the U.S.

Marshal's service on that Defendant and will require that Defendant

to pay the full costs of formal service pursuant to Federal Rule of

Civil Procedure 4(d)(2).

    10. The Clerk is directed to assess the partial filing fee.

    11. The Clerk is directed to enter the standard qualified

protective order pursuant to the Health Insurance Portability

and Accountability Act.

    12. The Clerk is directed to attempt service on Defendants

pursuant to the standard procedures.

ENTERED:      November 29, 2018

FOR THE COURT:
                                  s/Sue E. Myerscough
                                  SUE E. MYERSCOUGH
                             UNITED STATES DISTRICT JUDGE




                                Page 6 of 6 
 
